Title: From George Washington to John Cadwalader, 7 September 1781
From: Washington, George
To: Cadwalader, John


                  
                     Dear Sir
                     Head of Elk 7th Septemr 1781
                  
                  The Arrival of the Fleet under Comand of the Count De Grasse on the Chesapeak—gives us the happiest Prospects, if properly improved, of effecting the most interestg Purposes, for the Benefit of the United States—Nothing my Dear Sir! is of more Importance at the present moment towards forwardg the Troops under my Comand at this Place, than the Means of Transportation on the Bay—and I may say to you Sir! that our Views are so much dependant on the Rapidity of our Movements, that I wish to be helped forward with all the Celerity that is possible—I have therefore to Request your friendly Interposition, & beg you to make use of all your Influence with in your Circle, to have forwarded to Baltimore without the least Delay—all the Water Craft suitable for the occasion—With the highust Consideration I am my Dear Sir Your &ca.
                  
               